Exhibit 99.1 Press Release Triad Guaranty Inc. Reports Fourth Quarter and Year End Results WINSTON-SALEM, N.C., February 17, 2011 Triad Guaranty Inc. (OTCBB: TGIC) today reported net income for the quarter ended December 31, 2010 of $26.8 million compared to net income of $54.0 million for the third quarter of 2010 and a net loss of $79.1 million for the fourth quarter of 2009.The 2010 fourth quarter diluted income per share was $1.76 compared to diluted income per share of $3.56 for the 2010 third quarter and a diluted loss per share of $5.26 for the fourth quarter of 2009. Net income for the year ended December 31, 2010 was $132.1 million (including a $29.6 million gain attributable to the repurchase of long-term debt reported as an extraordinary item) compared to a net loss of $595.6 million for the year ended December 31, 2009.The diluted income per share was $8.72 ($6.76 per share before the extraordinary item) for the year ended December 31, 2010 compared to a diluted loss per share of $39.70 for the year ended December 31, 2009. Ken Jones, President and CEO, said, “The same improvements we saw earlier in the year continued into the fourth quarter.We continued to experience a decline in the amount of risk in default that contributed to the sixth consecutive quarter of reserve decreases.Net reserves decreased by $130.0 million during the 2010 fourth quarter, of which approximately 25% of the decrease was attributable to a change in the frequency factors utilized in our reserve assumptions.Persistency, the key driver of our earned premiums, remained at elevated levels compared to historical norms.While there were macro-level improvements in 2010 that benefited our financial position, we remain cautious about the outlook for the U.S. economy in 2011 due to the slow pace of therecovery, lingering high unemployment rates and depressed home prices. Mr. Jones continued, “As a company in run-off, our primary focus remains on the efficient and effective servicing of our insured portfolio, particularly with respect to loss management, in order to maximize our claims-paying ability.While our financial position has improved over the last three quarters, our deficit in assets remains substantial and was $586.2 million at December 31, 2010.We continue to believe that, absent significant positive changes in the economy and the residential real estate market, our existing assets and future premiums may not be sufficient to meet our current and future policyholder obligations.” We have updated the quarterly statistical and supplemental information for the 2010 fourth quarter results on our web site at www.triadguaranty.com.The supplemental information can be found under “Investors” and then under “Webcasts and Presentations” by the title “Supplemental Information – Fourth Quarter 2010”. 1 (Relevant Triad Guaranty Inc. financial and statistical information follows) Triad Guaranty Inc.'s wholly owned subsidiary, Triad Guaranty Insurance Corporation, is a nationwide mortgage insurer pursuing a run-off of its existing in-force book of business. For more information, please visit the Company's web site at www.triadguaranty.com. Certain of the statements contained in this release are "forward-looking statements" and are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. These statements include estimates and assumptions related to economic, competitive, regulatory, operational and legislative developments. These forward-looking statements are subject to change, uncertainty and circumstances that are, in many instances, beyond our control and they have been made based upon our current expectations and beliefs concerning future developments and their potential effect on us. Actual developments and their results could differ materially from those expected by us, depending on the outcome of a number of factors, including: the possibility that the Illinois Department of Insurance may take various actions regarding Triad if it does not operate its business in accordance with its revised financial and operating plan and the corrective orders, including seeking receivership proceedings; our ability to operate our business in run-off and maintain a solvent run-off; our ability to continue as a going concern; the possibility of general economic and business conditions that are different than anticipated; legislative, regulatory, and other similar developments; changes in interest rates, employment rates, the housing market, the mortgage industry and the stock market; legal and other proceedings regarding modifications and refinancing of mortgages and/or foreclosure proceedings; the possibility that there will not be adequate interest in our common stock on the over the counter markets to ensure efficient pricing; and various factors described under "Risk Factors" and in the “Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995” in our Annual Report on Form 10-K for the year ended December 31, 2009 and in other reports and statements filed with the Securities and Exchange Commission.Forward-looking statements are based upon our current expectations and beliefs concerning future events and we undertake no obligation to update or revise any forward-looking statements to reflect the impact of circumstances or events that arise after the date the forward-looking statements are made, except as otherwise required by law. SOURCE: Triad Guaranty Inc. CONTACT: Bob Ogburn, Vice President and Treasurer, at 336.723.1282 ext. 1167 or bogburn@tgic.com #### Triad Guaranty Inc. Consolidated Statements of Operations Three Months Ended Twelve Months Ended December 31, December 31, (Unaudited) (Unaudited) (Dollars in thousands except per share amounts) Revenues: Earned premiums $ Net investment income Net realized investment (losses) gains ) Other income 60 23 Total revenues Losses and Expenses: Net settled claims Increase (decrease) in reserves ) ) ) Loss adjustment expenses Net losses and loss adjustment expenses Interest expense Other operating expenses Total losses and expenses Income (loss) before taxes and extraordinary item ) ) Income tax benefit - ) - ) Income (loss) before extraordinary item ) ) Extraordinary item - gain from repurchase and retirement of long-term debt - - - Net income (loss) $ $ ) $ $ ) Per Share Information: Diluted income (loss) per share before extraordinary item $ $ ) $ $ ) Diluted income per share for extraordinary item - - - Diluted income (loss) per share $ $ ) $ $ ) Diluted weighted average common stock and common stock equivalents outstanding (in thousands of shares) Triad Guaranty Inc. Consolidated Balance Sheets (Unaudited) December 31, December 31, (Dollars in thousands except per share amounts) Assets: Invested assets: Fixed maturities, available for sale, at market $ $ Short-term investments Cash and cash equivalents Reinsurance recoverable Other assets Total assets $ $ Liabilities: Losses and loss adjustment expenses $ $ Unearned premiums Long-term debt - Deferred payment obligation Other liabilities Total liabilities Stockholders' deficit: Accumulated deficit ) ) Accumulated other comprehensive income Other equity accounts Deficit in assets ) ) Total liabilities and stockholders' deficit $ $ Common shares outstanding Triad Guaranty Inc. Consolidated Statements of Cash Flow Twelve Months Ended December 31, (Unaudited) (Dollars in Thousands) OPERATING ACTIVITIES Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Increase (decrease) in loss and unearned premium reserves ) Decrease (increase) in amounts due to/from reinsurer ) Net realized investment losses ) ) Extraordinary gain on repurchase of long-term debt ) - Decrease in deferred income taxes - ) Increase in deferred payment obligation Other operating activities Net cash provided by (used in) operating activities ) INVESTING ACTIVITIES Purchases of investment securities ) ) Sales and maturities of investment securities (Increase) decrease in short-term investments ) Other investing activities Net cash (used in) provided by investing activities ) FINANCING ACTIVITIES Repurchase of long-term debt ) - Net cash used in financing activities ) - Net increase (decrease) in cash ) Cash at beginning of year Cash at end of year $ $ Triad Guaranty Inc. Sequential Quarterly Financial Statements (unaudited) Condensed Statements of Operations For TheQuarter Ended (Dollars in thousands) Dec. 31, Sept. 30, Jun. 30, Mar. 31, Dec. 31, Revenue: Earned premiums $ Net investment income Realized investment (losses) gains ) ) ) Other income (expense) 60 ) - (8 ) Total revenues Losses and Expenses: Net settled claims Change in reserves ) Loss adjustment expenses Net losses and LAE expense (benefit) ) Interest expense Other operating expenses Total losses and expenses Income (loss) before taxes and extraordinary item ) ) Income taxes (benefit) - - ) ) Income (loss) before extraordinary item ) ) Extraordinary item - gain from repurchase and retirement of long-term debt - Net income (loss) $ ) $ ) CondensedBalance Sheets As Of Dec. 31, Sept. 30, Jun. 30, Mar. 31, Dec. 31, Assets Invested assets $ Cash Reinsurance recoverable Other assets Total assets $ Liabilities and stockholders' deficit Liabilities: Losses and loss adjustment expenses $ Long-term debt - - Deferred payment obligation Accrued expenses and other liabilities Total liabilities Deficit in assets ) Total liabilities and stockholders' deficit $ $
